DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Response to Amendment
This Office Action is in response to the Request for Continued Examination filed on the date: June 21, 2022.
Claims 1-20 are currently pending.  Claims 1, 5-6, 9 and 13 have been amended.  No claims have been canceled or are new.

Response to Arguments
Claim Rejections Under 35 U.S.C. §103
Applicant’s arguments, see REMARKS pages 9-10, with respect to the rejection of independent claims 1, 9 and 13 have been fully considered and are persuasive.  The rejection of claims 1, 9 and 13 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 9 line 12 on page 4:
“… more of the sensors with a reference value exceeds and error range; 

	(Examiner’s Note: The amendment to claim 9 is to remove the “and” used in the middle of the limitations for the sensor unit, since there is additional limitation for the sensor unit newly amended into claim 9.)

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 9-10) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“a sensing area formed around the hole, wherein a plurality of sensors configured to sense a user's touch are in the sensing area; and a crack detector configured to output a first crack signal if a comparison value obtained by comparing a detected value from one or more of the sensors with a reference value exceeds an error range, wherein the plurality of sensors includes a plurality of first sensor electrodes and a plurality of second sensor electrodes separated from the plurality of first sensor electrodes, and the hole is surrounded by at least one of the first sensor electrodes and at least one of the second sensor electrodes in a plan view,” when used in combination with all other limitations of claim 1.
	Claims 2-8 are allowed for depending on claim 1.
Regarding independent claim 9, the prior arts of record taken alone or in combination fail to teach or suggest:
“a sensing area around the hole, wherein a plurality of sensors are located in the sensing area; a crack detector configured to output a first crack signal if a comparison value obtained by comparing a detected value obtained from one or more of the sensors with a reference value exceeds an error range; …; wherein the plurality of sensors includes a plurality of first sensor electrodes and a plurality of second sensor electrodes separated from the plurality of first sensor electrodes, and the hole is surrounded by at least one of the first sensor electrodes and at least one of the second sensor electrodes in a plan view,” when used in combination with all other limitations of claim 9.
	Claims 10-12 are allowed for depending on claim 9.
Regarding independent claim 13, the prior arts of record taken alone or in combination fail to teach or suggest:
“determining whether or not a defect is caused by a crack in the sensing area by using the detected value at the first time point, wherein the plurality of sensors includes a plurality of first sensor electrodes and a plurality of second sensor electrodes separated from the plurality of first sensor electrodes, and the hole is surrounded by at least one of the first sensor electrodes and at least one of the second sensor electrodes in a plan view,” when used in combination with all other limitations of claim 13.
	Claims 14-20 are allowed for depending on claim 13.

The closest references are found based on the updated search:
a)  Hirai discloses “Semiconductor device, control method thereof, and coupling relation setting process program” (see 2019/0302956)
b)  Yanagisawa discloses “a display device, and more particularly, to a liquid crystal display device or an organic EL display device capable of detecting the degree of a crack in a cutting-plane line of a glass substrate, and an impact of the crack” (see 2014/0176844)
c)  Park et al. discloses “The permeation of foreign matter through cracks causes a defect of the display panel. Therefore, it is becoming increasingly important to accurately detect whether the display panel is cracked.” (see 2018/0350284)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867